DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    HAWTHORNE VILLAGE CONDOMINIUM ASSOCIATION, INC.,
                       Appellant,

                                    v.

     LAD COMMERCIAL, LLC and KATZMAN GARFINKEL, P.A.,
                        Appellees.

                              No. 4D18-2765

                           [October 17, 2019]

  Appeal and cross-appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Mily Rodriguez Powell, Judge; L.T.
Case No. CACE 11-022582 (03).

   Elliot B. Kula, W. Aaron Daniel and Ashley P. Singrossi of Kula &
Associates, P.A., Miami, for appellant.

  Steven M. Katzman and Charles J. Bennardini of Katzman
Wasserman Bennardini & Rubinstein, P.A., Boca Raton, for appellees.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CONNER and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.